359 S.W.3d 507 (2012)
Timothy D. THOMPSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73389.
Missouri Court of Appeals, Western District.
January 31, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 28, 2012.
S. Kathleen Webber, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, and THOMAS H. NEWTON and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Timothy Thompson pled guilty to first-degree robbery and was sentenced to twenty-five years imprisonment. He thereafter filed a Rule 24.035 post-conviction motion, which was denied by the motion court without an evidentiary hearing. He now appeals that denial, raising two claims of error related to his sentencing. He claims that: (1) the sentencing assessment report misrepresented his acceptance of responsibility; and (2) counsel was ineffective when he failed to object to victimimpact testimony from family members of the victims on the theory that they were *508 precluded from testifying by section 557.041. We affirm. Rule 84.16(b).